                 UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF NORTH CAROLINA
                      CHARLOTTE DIVISION
                        3:18-cv-00533-MR

JENNIFER ANN JASMAINE,      )
a/k/a DUANE LEROY FOX,      )
                            )
         Plaintiff,         )
                            )
vs.                         )
                            )                   ORDER
                            )
                            )
FNU GAZOO, et al.,          )
                            )
         Defendants.        )
___________________________ )

      THIS MATTER is before the Court sua sponte on its review of the

docket in this matter.

      Pro se Plaintiff Jennifer Ann Jasmaine (“Plaintiff”) is a North Carolina

prisoner currently incarcerated at Eastern Correctional Institution at Maury,

North Carolina. Plaintiff filed this action in this Court on October 2, 2018,

pursuant to 42 U.S.C. § 1983, against Defendants FNU Gazoo, FNU

Lambert, FNU Engrim, FNU LNU, Rubin Young, Gary Junker, FNU Bowman,

and Stephanie Hubbard. [Doc. 1]. Plaintiff’s Complaint survived initial review

on February 12, 2019. [Doc.10]. All but Defendant FNU Lambert executed

a waiver of service. [Docs. 13, 13-1]. Defendant Lambert remains unserved.




        Case 3:18-cv-00533-MR Document 46 Filed 09/02/20 Page 1 of 4
      Generally, a plaintiff is responsible for effectuating service on each

named Defendant within the time frame set forth in Fed. R. Civ. P. 4(m), and

failure to do so renders the action subject to dismissal. Under Rule 4(m):

               If a defendant is not served within 90 days after the
               complaint is filed, the court---on motion or on its own
               motion after notice to the plaintiff---must dismiss the
               action without prejudice against the defendant or
               order that service be made within a specified time.
               But if the plaintiff shows good cause for the failure,
               the court must extend the time for service for an
               appropriate period.

Fed. R. Civ. P. 4(m). The service period in Rule 4(m) is tolled while the

district court considers an in forma pauperis complaint. Robinson v. Clipse,

602 F.3d 605, 608 (4th Cir. 2010). Initial review in this case occurred on

February 12, 2019. [Doc. 10]. Plaintiff, therefore, had until May 13, 2019 to

serve Defendant Lambert. On July 15, 2020, the Court advised Plaintiff

pursuant to Rule 4(m) that he must show good cause for his failure to timely

serve Defendant Lambert. [Doc. 43]. The Court notified Plaintiff that it would

dismiss Defendant Lambert without prejudice unless, within fourteen (14)

days of that Order, the Plaintiff showed good cause for his failure to serve

them. [Id.].

      Plaintiff has not responded to the Court’s Order.




                                          2

        Case 3:18-cv-00533-MR Document 46 Filed 09/02/20 Page 2 of 4
II.   DISCUSSION

      “’Good cause’ as used in Rule 4(m) refers to a legally sufficient ground

or reason based on all relevant circumstances.” Robinson v. GDC, Inc., 193

F.Supp.3d 577, 580 (4th Cir. 2016) (citing McDermott Int’l, Inc. v. Wilander,

498 U.S. 337, 342 (1991)).

            Courts within the Fourth Circuit found good cause to
            extend the [90]-day period when the plaintiff has
            made reasonable, diligent efforts to effect service on
            the defendant. This leniency especially holds true
            when factors beyond the plaintiff’s control frustrate
            his or her diligent efforts. Thus, courts are more
            inclined to find good cause where extenuating factors
            exist such as active evasion of service by a
            defendant or stayed proceedings that delay the
            issuance of a summons.

                  At a minimum, inadvertence, neglect,
            misunderstanding, ignorance of the rule or its
            burden, or half-hearted attempts at service generally
            are insufficient to show good cause. While a court
            might take a plaintiff’s pro se status into
            consideration when coming to a conclusion on good
            cause, neither pro se status nor incarceration
            constitute good cause.

McCoy v. Abbasi, No. 3:10CV875, 2012 WL 4933301, at *1 (E.D. Va. Oct.

16, 2012) (internal citations and quotation marks omitted).

      Here, Plaintiff has failed to state any cause, let alone good cause, for

his failure to serve Defendant Lambert. Plaintiff has made no effort to serve

Defendant Lambert and did not seek an extension of time to complete


                                      3

        Case 3:18-cv-00533-MR Document 46 Filed 09/02/20 Page 3 of 4
service. The Court, therefore, declines to exercise its discretion to enlarge

the service period, especially at this late stage of these proceedings. See

Robinson v. GDC, 193 F.Supp.3d at 581.

III.   CONCLUSION

       Because Plaintiff has failed to show good cause for his failure to timely

serve Defendant Lambert, the Court will dismiss this Defendant without

prejudice pursuant to Rule 4(m).

                                    ORDER

       IT IS, THEREFORE, ORDERED that Defendant FNU Lambert is

hereby DISMISSED WITHOUT PREJUDICE as a Defendant in this matter.

       IT IS SO ORDERED.
                                  Signed: September 2, 2020




                                         4

         Case 3:18-cv-00533-MR Document 46 Filed 09/02/20 Page 4 of 4
